         Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 1 of 13



CILENTI & COOPER, PLLC
Justin Cilenti (GC232 l)
Peter H. Cooper (PllC4714)
10 Grand Central
155 East 44111 Street - 6'" Floor
New York, NY 100 17
T. (212) 209-3933
F. (212) 209-7102
info@icpclaw.com
Attorneys.for Plaintiff

UN ITED STATl!S DISTRJCT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------)(
WILLIAM ROLANDO VIDEZ,                                                      Case No. 20-CV-1187

                                    Plaintiff.                              FLSA COMPLAINT

         -against-

UN ITED TALMUD ICAL ACADEMY OF Kl RYAS
JOEL, INC., and rRANK BATRES,                                               ,lury Trinl
                                                                            Demanded
                                    Defendants.
-----~----------------------------------------------------------~~--)(

         Plaintiff, WILLIAM ROLANDO VIDEZ (hereinafter, "Plaintiff"), by and

through his undersigned attorneys, Cilenti & Cooper, PLLC, files this Complaint against

defendants UN ITED TALMUD!CAL ACADEMY OF KIRYAS JOEL, INC. ("UTA"),

and FRANK BATRES (collectively, the "Defendants"), and states as fol lows:

                                          INTROD UCTION

         I.       Plaintiff alleges that, pursuant         10   the Fair Labor Standards Act, as

amended. 29 U.S.C. §§ 201 et seq. ("FLSA"), he is entitled to recover from Defendants:

(a) unpaid ove11imc compensation, (b) liquidated damages, (c) prejudgment and post-

judgment interest, and (d) attorneys' fees and costs.
            Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 2 of 13



            2.   Plaintiff further alleges that, pursuant to the New York Labor Law, he is

entitled to recover from Defendants: (a) unpaid ove1time compensation, (b) liquidated

damages, (c) prejudgment and post-judgment interest, and (d) attorneys' fees and costs.

                              JURISDICTION AND VENUE

            3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

Plaintiff's state law claims pmsuant to 28 U.S.C. § 1367.

            4.   Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                         PARTIES

            5.   Plaintiff is a resident of Sullivan County, New York.

            6.   Defendant, UTA, is a domestic not-for-profit corporation organized under

the laws of the State of New York, with a principal place of business at 55 Forest Road,

No. 201, Monroe, New York 10950.

        7.       Defendant, UTA, is a New York educational institution that O\\~ls and

operates several schools and study centers in and in close proximity to the town of Kiryas

Joel, in Monroe Township.

        8.       Defendants, UTA, i.s part of a larger international religious community.

        9.       Many of the leaders of this larger international religious community live,

study, and teach in and around Defendant UTA and Kiryas Joel, and because of this fact,

community members from all over the world routinely visit UTA, Kiryas Joel, and the

surrounding area.




                                              2
       Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 3 of 13



       10.     In addition to its educational schools and study centers, Defendant UTA

also owns and operates a retreat/campsite ond/or hospitality center and hotel, also known

as the Bais Rochel Camp, located at 224 Pleasant Valley Road, South Fallsburg, New

York 12779 (hcreinaOer, the "Camp" or "Hotel").

       11.     Defendant, FRANK BATRES, is and manager and administrator of

Defendant UTA. and is the manager/supervisor of the Camp, and participates in the day-

lo-day operations of the Camp, and acted intentionally and ma liciously and is an

employer pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated

thereunder. 29 C.F.R. § 791.2, as well as New York Labor Law§ 2 and the Regulations

thereunder, and is jointly and severally liable with UTA.

       12.     Defendant, FRANK BATRES, exercised control over the tem1s and

conditions of Plaintiff's employment in that he had the power and au thority to: (i) hire

and fire employees, (ii) determine rates and method of pay. (iii) determine work

schedules and hours worked, (iv) supervise and control the work of employees, and (v)

create and maintain employment records.

       13.     Al least within each of the three (3) most recent years relevant to the

allegations herein. Defendant UTA was, and continues lo be. an "enterprise engaged in

commerce" within the meaning of the FLSA in that ii (i) has and has had employees

engaged in commerce or in the production of goods for commerce. or that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce. and (ii) has and has had had an annual gross volume of sales of not less than

$500,000.




                                             3
       Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 4 of 13



        14.    Defendants employed Plaintiff to work as a non-exempt handyman and

housekeeper at the Camp.

        15.    The work performed by Plaintiff was directly essential to the business

operated by Defendants.

        16.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

earned overtime compensation in direct contravention of the FLSA and New York Labor

Law.

        17.    Plaintiff has satisfied all conditions precedent to the institution of this

action , or such conditions have been waived.

                               STATEMENT OF FACTS

        18.    Defendant, FRANK BATRES, is present at the Camp every day and

actively participates in the day-to-day operation of the Camp. For instance, Mr. Batres

personally hires and fires Camp employees, assigns work to the Camp employees,

supervises and directs the work of the Camp employees, and instructs the Camp

employees on how to perform their j obs.

       19.     In addition, Defendant, FRANK BATRES, creates and implements all

crucial business policies at the Camp, including decisions as to the number of hours the

Camp employees are required to work, the rate of pay that the Camp employees are

entitled to receive, and the manner in wh ich the Camp employees are paid.

       20.     In or about June 20 I I , Defendant, FRANK BATRES, hired Plaintiff to

work as a non-exempt handyman and housekeeper at the Camp, where his job duties

included, but were not necessarily lim ited to, cleaning, construction, general maintenance

and repair work, and making beds.




                                            4
        Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 5 of 13



       2 1.    Neither at the time or hire nor anytime thereafter did Defondants provide

PlaintifT with a written wage notice setting forth his regular hourly rate or pay and his

corresponding overtime rate of pay.

       22.     Plaintiff worked continuously for Defendants in such capacities until on or

about November I, 2017.

       23.      During Defendants' "busy sea~on," which was normally between mid-

March through the end of September of each year, Plaintiff worked seven (7) days per

week, and his work shift consisted or twelve (12) hours per day from 8:00 a.m. until 8:00

p.m. PlaintifT would nonnally receive a thirty (30) minute break per day. Thus, during

Defendants' "busy season," Plainti!Tworkcd e ighty and one-half(80Y.) hours per week.

       24.      During Defendants' "slow season," which was normally between October

through the mid-March of each year, Plaintiff worked five (5) days per week, and his

work shift consisted of eight (8) hou rs per day from 8:00 a.m. until 4:00 p.m. Plaintiff

would normally receive a thirty (30) minute break per day. Thus. during Defendants'

"slow season," Plaintiff worked thirty-seven and onc-half(37Y.) hours per week.

       25.      Plaintiff was required to punch a time-clock or other time-recording

device at the start and end of this daily work shift.

       26.      From the beginning of the relevant s.ix (6) year limitations period in

February 2014 and continuing through approximately December 20 14, Plainli ff was not

paid proper overtime compensation during Defendants' " busy season."           During this

period, Plaintiff was paid, in cash, at the rate of $9 per hour straight time for all hours

worked. Work perfonned in excess of forty (40) hours per week was not paid at the

statutory rate of time and one-half in violation of federal and state law.




                                               5
        Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 6 of 13



       27.     Beginning in or about January 2015 and continuing through the remainder

of his employment on or about November 2017, Plaintiff was not paid proper overtime

compensation during Defendants' "busy seasons" of each such year. During this period,

Plaintiff was paid, in cash, at the rate of$10 per hour straight time for all hours worked.

Work performed in excess of forty ( 40) hours per week was not paid at lhe statutory rate

o f time and one-half in violation of federal and state law.

       28.     At the time of paying Plaintiff his cash wages, Defendants failed to

provide Plaintiff with a wage statement setting forth, among other things, his gross

wages, deductions, and net wages.

       29.     Defendants knowingly and willfully operated their business with a policy

or not paying Plaintiff either the FLSA overtime rate (of time and one-ha lf), or the New

York State overtime rate (of ti me and one-halt), in d irect violation of the FLSA and New

York Labor Law and the supporting federal and New York State Department of Labor

Regulations.

       30.      At all relevant times. upon information and belief, and during the course

of Plaintiff's employment, Defendants failed to maintain accurate and sufficient wage

and hour records.

                                STAT EMENT OF CLAIM

                                         COUNT I
                       [Violation of the Fair Labo r Standards Act[

       31.     Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs " I" through "30" of this Complaint as if fully set forth herein.

       32.      At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of



                                               6
       Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 7 of 13



goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiff is a covered individual within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

       33.     At all relevant limes, Defendants employed Plaintiff within the meaning of

the FLSA.

       34.     At least within the three (3) most recent years relevant to the allegations

herein, UTA had gross revenues in excess ofSS00,000.

       35.    Plaintiff was entitled to be paid at the statutory rate of time and one-half

for all hours worked in excess of the maximum hours provided for in the FLSA.

       36.     Defendants failed to pay Plaintiff overtime compensation in the lawful

amount for all hours worked in excess of the maximum hours provided for in the FLSA.

       37.     At all relevant times. Defendants had, and continue to have a policy and

practice of refusing lo pay overtime compensation at the statutory rate of time and one-

half to Plaintiff for all hours worked in excess of forty (40) hours per work week, which

violated and continues to violate the FLSA, 29 U.S.C. §§ 201 et seq.. including 29 U.S.C.

§§ 207(a)(l) and 215(a).

       38.     Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff at the statutory overtime rate

of time and one-half for all hours worked in excess of forty (40) hours per week, when

they knew or should have known such was due and that non-payment of overtime

compensation would financially injure Plaintiff.

       39.     As a result of Defendants' failure to properly record, report, credit and/or

compensate its employees, including Plaintiff, Defendants have failed to make, keep and




                                            7
        Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 8 of 13



preserve records with respect to each of its employees sufficient to determine the wages,

hours and other conditions and practices of employment in violation of the FLSA, 29

U.S.A.§§ 201 et seq., including 29 U.S.C. §§ 211(c) and 2 1S(a).

        40.     Defendants failed to properly disclose or apprise Plaintiff of his rights

under the FLSA.

        41.     As a direct and proximate result of Defendants' violation of the FLSA,

Plaintiff is entitl.ed to liquidated damages.

        42.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff

suffered damages in an amount not presently ascertainable of unpaid overtime

compensation, an equal amount as liquidated damages, and prejudgment interest thereon.

        43.     Plaintiff is entitled to an award of their reasonable attorneys' fees, costs

and expenses, pursuant to 29 U.S.C. § 216(b).

                                          COUNT II
                         [Violation of the New York Labor Law]

       44.      Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "I" through "43" of this Complaint a5 if fully set forth herein.

       45.      At all relevant times, Defendants employed Plaintiff within the meaning of

New York Labor Law §§ 2 and 651.

       46.      Defendants knowingly and willfully violated Plaintiff's rights by failing to

pay Plaintiff overtime compensation at the statutory rate of time and one-half for each

hour worked in excess of forty (40) hours in a workweek.

       47.      Defendants failed to properly disclose or apprise Plaintiff of his rights

under the New York Labor Law.




                                                8
       Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 9 of 13



       48.     Defendants failed to furnish Plaintiff with a statement with eve1y payment

of wages listing gross wages, deductions and net wages, in contravention of New York

Labor Law§ 195(3) and New York State Department of Labor Regu lations§ 142-2.7.

       49.     Defendants failed to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate, the wages paid to all

employees, and other similar information in contravention of New York Labor Law §

661.

       50.     Defendants failed to establish, maintain, and preserve for not less than six

( 6) years payroll records showing the hours worked, gross wages, deductions, and net

wages for each employee, in contravention of the New York Labor Law§ 194(4), and

New York State Department of Labor Regulations § 142-2.6.

       51.     Neither at the time of their hiring, nor any time thereafter, d id Defendants

notify Plaintiff in writing of his hourly rate of pay, corresponding overtime rate of pay,

and his regularly designated payday, in contravention of New York Labor Law§ 195(1).

       52.     Due to the Defendants' New York Labor Law v iolations, Plaintiff is

entitled to recover from Defendants his unpaid overtime compensation, reasonable

attorneys' fees, and costs and disbursements of this action, pursuant to New York Labor

Law§§ 663( I), 198.

       53.     Plaintiff is also entitled to liquidated damages pursuant to New York

Labor Law§ 663(1), as well as statutory damages pursuant to the New York State Wage

Theft Prevention Act.




                                             9
       Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 10 of 13



                                  PRAYER FOR RELEIF

        WHEREFORE, Plaintiff, WILLIAM ROLANDO VIDEZ, respectti.tlly requests

that this Court grant the following rel ief:

        (a)     An award of unpaid overtime compensation due under the FLSA and New

                York Labor Law;

        (b)     An award of liquidated damages as a result of Defendants' failure to pay

                overtime compensation pursuant to 29 U.S.C. § 216;

        (c)     An award of liquidated damages as a result of Defendants' failure to pay

                overtime compensation pursuant to the New York Labor Law;

        (d)     An award of statutory damages for Defendants' failure lo provide wage

                notices and wage statements pursuant to the New York Labor Law and the

                New York State Wage Theft Prevention Act;

        (e)     An award of prejudgment and post-judgment interest;

        (t)     An award of costs and expenses associated with this action, together with

                reasonable attorneys' and expert fees; and,

       (g)      Such other and further relief as this Court determines to be j ust and proper.




                                               10
       Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 11 of 13



                                   JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury on all issues.

Dated: New York, New York
       Februruy 11, 2020

                                            Respectfolly submitted,

                                            Cl LENTI & COOPER, PLLC
                                            Attorneys for Plainl{f!
                                            I0 Grand Central
                                            155 East 4411' Street - 6'" Floor
                                            New York, NY 10017
                                            T. (212) 209-3933
                                            F. (212) 209-7102




                                     ~~£:tin)                         Cilenti (GC:zn+)




                                           II
       Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 12 of 13




                              CONSENT TO SUE UNDER
                            FAI R LABOR STANDARDS ACT

       I.        \Ni\liam         Vj ct-e
                                            0              , am an employee currently or
formerly employed      by   -doe,\ f.aWlp U.J. A. O,,tr'f2                  , and/or   related

entities. I consent to be a plaintiff in the above-captioned acti on to collect unpaid wages.

Dated: New York, New York
   11120 '2019
           Case 7:20-cv-01187 Document 1 Filed 02/11/20 Page 13 of 13



               NOTICE OF INTENTION TO ENFORCE SHAREllOLOER
                     LIABILITY FOR SERVICES RENDERED

TO: FRANK BATR.ES

PLEASE TAKE NOTICE that pursuant 10 the provisions of Section 630 or the Business
Corporation Law of New York, you are hereby notified that Will iam Rolando Videz intends to
charge you and hold you personally liable as one of the ten largest shareholders of United
Talmudical Academy of Kiryas Joel, Inc.. for all debts, wages, and/or salaries due and owing to
his as a laborer, servant and/or employee of the said corporation for serv ices performed by him
!Or the said corporation within the six (6) years preceding the date of this notice and have
expressly authorized the unden;igned. as his attorneys, lo make this demand on his behalf.

Dated: New York, New York
       February 11 , 2020

                                                           CILENTI & COOPER, PLLC
                                                           Attorneysfor Plaintiff
                                                           I0 Grand Central
                                                           155 East 44•h Street - 6'11 Floor
                                                           New York, New York 100 17
                                                           T. (212) 209-3933
                                                           F. (2 12) 209-7102
